SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1092
CAF 14-00601
PRESENT: SMITH, J.P., CENTRA, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF WILLIAM MELLEN,
PETITIONER-APPELLANT,

                      V                                             ORDER

AMY MELLEN, RESPONDENT-RESPONDENT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (JOHN M. WESLEY OF
COUNSEL), FOR PETITIONER-APPELLANT.

GERMAIN & GERMAIN, LLP, SYRACUSE (GALEN F. HAAB OF COUNSEL), FOR
RESPONDENT-RESPONDENT.

SUSAN B. MARRIS, ATTORNEY FOR THE CHILD, MANLIUS.


     Appeal from an order of the Family Court, Onondaga County
(Salvatore Pavone, R.), entered February 26, 2014 in a proceeding
pursuant to Family Court Act article 6. The order denied the
petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    October 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court